 1   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 0532
 2   OLIVER J. PANCHERI, ESQ.
     Nevada Bar No. 7476
 3
     SANTORO WHITMIRE
 4   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 5   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 6           opancheri@santoronevada.com
     Attorneys for Defendants William Weidner
 7
     and David Jacoby
 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10   SNOW COVERED CAPITAL, LLC,                   Case No. 2:19-cv-00595-JAD-NJK
11
                                 Plaintiffs,      STIPULATION AND ORDER TO EXTEND
12                                                TIME TO RESPOND TO MOTION TO
     v.                                           DISMISS (ECF No. 50) AND MOTIONS TO
13   WILLIAM WEIDNER, ANDREW S.                   STRIKE (ECF Nos. 51, 52, AND 53) AND
     FONFA, DAVID JACOBY, and LUCKY               ANY REPLIES THERETO
14   DRAGON LP,
15                                                (First Request)
                           Defendants.
16   SHELLEY D. KROHN, Chapter 7 Trustee of
     the LUCKY DRAGON, LP Estate,
17
                          Counterclaimant,
18

19   vs.

20   SNOW COVERED CAPITAL, LLC,
     NELLIE LLC, 1421 CAPITAL LLC, and
21   ASSOCIATE CAPITAL, LLC
22
                          Counterdefendants.
23

24          WHEREAS, Plaintiff SNOW COVERED CAPITAL, LLC (“SCC”) filed its
25   Complaint (the “Complaint”) on April 8, 2019 (ECF No. 1) against Defendants
26   WILLIAM WEIDNER (“Weidner”), ANDREW FONFA (“Fonfa”), DAVID JACOBY
27   (“Jacoby”), and LUCKY DRAGON LP (“LDLP”);
 1          WHEREAS, The Trustee for the LUCKY DRAGON, LP, Shelly D. Krohn, filed an

 2   (“LDLP”) Answer to Snow Covered Capital, LLC’s Complaint for Deficiency Judgments and

 3   Counterclaimants (“Counterclaims”) on June 18, 2019 (ECF No. 19);

 4          WHEREAS, Defendants Weidner and Jacoby filed their Answer to the

 5   Complaint on June 18, 2019 (ECF No. 21);

 6          WHEREAS, Defendant Fonfa filed his Answer on June 19, 2019 (ECF No. 22);

 7          WHEREAS, SCC filed its Motion to Dismiss Counterclaims Asserted by LDLP

 8   Trustee (the “Motion to Dismiss”) on July 9, 2019 (ECF No. 50);

 9          WHEREAS, SCC filed its Motion to Strike Defendant Fonfa’s Answer to the

10   SCC Complaint on July 9, 2019 (ECF No. 51);

11          WHEREAS, SCC filed its Motion to Strike the LDLP Trustee’s Answer to SCC

12   Complaint on July 9, 2019 (ECF No. 52);

13          WHEREAS, SCC filed its Motion to Strike Defendants Weidner’s and Defendant

14   Jacoby’s Answer to the SCC Complaint on July 9, 2019 (ECF No. 53);

15          WHEREAS, the deadline for Defendants Weidner, Fonfa, Jacoby, and LDLP

16   Trustee to respond to each motion to strike is currently July 23, 2019, and the replies are

17   currently due July 30, 2019;

18          WHEREAS, the deadline for LDLP to respond to the Motion to Dismiss is

19   currently July 23, 2019, and SCC’s reply is currently due July 30, 2019;

20          WHEREAS, the parties make this request to accommodate conflicting schedules,

21   concurrent deadlines in other litigation and vacations amongst the defendants and their counsel.

22   This is the first request by the parties to respond to each of the motions;

23          IT IS HEREBY STIPULATED AND AGREED, by and between the

24   undersigned counsel for the named parties hereto, that the time for Defendants Weidner,

25   Fonfa, Jacoby, and LDLP to respond to each of the motions to strike (ECF Nos. 51, 52,

26   and 53) is now extended to July 30, 2019, and SCC’s time to file any reply is now

27   extended to August 9, 2019.


                                                     -2-
 1          IT IS FURTHER STIPULATED AND AGREED that the time for LDLP to

 2   respond to the Motion to Dismiss (ECF No. 50) is now extended to July 30, 2019, and

 3   SCC’s time to file a reply is now extended to August 12, 2019.

 4          Dated this 19th day of July, 2019.

 5   SNELL & WILMER                                      SANTORO WHITMIRE

 6   /s/ Bob L. Olson                                    /s/ Oliver J. Pancheri
     BOB L. OLSON (NBN 3783)                             NICHOLAS J. SANTORO, ESQ.
 7
     NATHAN G. KANUTE (NBN 12413)                        Nevada Bar No. 532
 8   3883 Howard Hughes Pkwy., Suite 1100                OLIVER J. PANCHERI, ESQ.
     Las Vegas, Nevada 89169                             Nevada Bar No. 7476
 9   Tel.: (702) 784-5200                                10100 W. Charleston Blvd., Suite 250
     Email: bolson@swlaw.com                             Las Vegas, Nevada 89135
10           nkanute@swlaw.com                           Tel.: (702) 948-8771 / Fax: (702) 948-8773
                                                         Email: nsantoro@santoronevada.com
11
     JAMES D. MCCARTHY (Admitted pro hac vice)                   opancheri@santoronevada.com
12   JASON P. FULTON (Admitted pro hac vice)             Attorneys for Defendants William Weidner
     DIAMOND MCCARTHY                                    and David Jacoby
13   2711 N. Haskell Ave., Suite 3100
     Dallas, Texas 75204
14   Tel.: (214) 389-5300
     Email: jmccarthy@diamondmccarthy.com
15
             jfulton@diamondmccarthy.com
16   Attorneys for Plaintiff Snow Covered Capital, LLC

17   HOWARD & HOWARD ATTORNEYS                           GERRARD COX LARSEN
18   /s/ Robert W. Hernquist                             /s/ Gary C. Milne
19   ROBERT W. HERNQUIST (NBN 10616)                     DOUGLAS D. GERRARD (NBN 4613)
     MARK GARDBERG (NBN 10879)                           GARY C. MILNE (NBN 3653)
20   3800 Howard Hughes Pkwy., Suite 100                 2450 Saint Rose Parkway, Suite 200
     Las Vegas, Nevada 89169                             Henderson, Nevada 89074
21   Tel.: (702) 257-1483 / Fax: (702) 5697-1568         Tel.: (702) 796-4000 / Fax: (702)796-4848
     Email: rwh@h2law.com                                Email: dgerrard@gerrard-cox.com
22           mg@h2law.com                                        gmilne@gerrard-cox.com
23   Attorneys for Defendant Andrew Fonfa                Attorneys for Shelley D. Krohn, Chapter 7
                                                         Trustee of Lucky Dragon, LP Estate
24
                                                         IT IS SO ORDERED:
25
                                                         ______________________________
26                                                       UNITED
                                                         UNITED STATES
                                                                 STATESDISTRICT
                                                                           DISTRICTJUDGE
                                                                                    JUDGE
27                                                       Dated: July 23, 2019.
                                                         DATED: _____________

                                                   -3-
